DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the MPQ detector coil", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-8 are rejected for the same reasons because they depend on claim 1.
Claim 3 recites the limitation "the external bias DC field" and “the AC excitation field”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khnadhar et al (Pub. No.:  US 2016/0158387)
Regarding claim 1, Khnadhar et al disclose a method of detecting ferromagnetic nanoparticles, the method comprising:
(a) suspending the ferromagnetic nanoparticles in a buffer solution to form a suspension [see 0072, 0077]; 
(b) providing an magnetic particle quantification (MPQ) detector coil for generating an alternating current (AC) excitation field [see 0102, 0136, 0139]; 
(c) placing a mammalian subject inside the MPQ detector coil (detector assembly 206) [see 0066-0067]; 
(d) retro-orbitally injecting the suspension into a blood flow of a mammalian subject [see 0067, 0087, 0102, 0134] by disclosing Nanoparticles were injected in the tail-vein of mice and allowed to circulate. Blood was drawn after 60 and 90 minutes of circulation [see 0215];
(e) detecting distribution of the ferromagnetic nanoparticles in the blood flow in vivo using the MPQ detector coil [see 0066, 0094-0096, 0215] by disclosing the detector assembly 206 can be in the form of a conventional MRI scanner that houses the subject. Similarly, an assembly conventionally known for use with MPI can be arranged around the subject in place of the detector assembly 206 [see 0066].

Regarding claim 2, Khnadhar et al disclose providing a larger coil or set of permanent magnets for generating an external bias direct current (DC) field [see 0141 and fig 2].

Regarding claim 3, Khnadhar et al disclose applying the external bias DC field concurrently with the AC excitation field prior to the step of detecting the ferromagnetic nanoparticles [see 0141 and fig 2].

Regarding claim 6, Khnadhar et al disclose wherein a concentration of the ferromagnetic nanoparticles in the buffer solution is 10° to 10'° microdisks per 1 ml [see 0097].

Regarding claim 7, Khnadhar et al disclose wherein the concentration of the ferromagnetic nanoparticles in the buffer solution is 2 x 10° microdisks per 1 ml [see 0097].

Regarding claim 8, Khnadhar et al disclose wherein the injecting is conducted via an ophthalmic venous sinus injection, tail vein injection, intracranial injection, intraperitoneal injection, subcutaneous injection, or via convection enhanced delivery (CED) [see 0087, 0102] by disclosing Nanoparticles were injected in the tail-vein of mice and allowed to circulate. Blood was drawn after 60 and 90 minutes of circulation [see 0215].

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Khnadhar et al (Pub. No.:  US 2016/0158387) in view of Park (Pub. No.: US 2009/0004758).
Regarding claim 4, Khnadhar et al don’t disclose wherein the magnetic labels are ferromagnetic Fe: Ni permalloy microdisks.
Nonetheless, Park discloses ferromagnetic Fe: Ni permalloy microdisks [see 0043-0044]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Khnadhar et al and Park by using ferromagnetic Fe: Ni permalloy microdisks; because permalloy has a high magnetic permeability, low coercivity, near zero magnetostriction, and significant anisotropic magnetoresistance [see 0044, Park].

Regarding claim 5, Khnadhar et al disclose wherein the ferromagnetic nanoparticles in the buffer solution are in an unbound or dispersed state [see 0026, 0053].

Claim(s) 9-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Pub. No.:  US 2010/0303722) in view of Park (Pub. No.: US 2009/0004758).
Regarding claim 9, Jin et al disclose a method of fabricating ferromagnetic nanolabels, the method comprising:
(a) providing a patterned layer atop a non-magnetic substrate (polymer substrate) [see 0036-0038, 0249 and figs 14];
(b) depositing a metal-alloy material onto the non-magnetic substrate to form metal-alloy disks (via machining and figs 10-13) [see 0248-0249 and figs 21-22];
(c) lifting off the metal-alloy disks [see figs 10-13, 21-22]; 
(d) re-suspending the metal-alloy disks in a biocompatible solution [see 0059, fig 13].
Jin et al may not explicitly mention the word “disks, however, paragraph 0249 discloses the alloy can be patterned into desired form (emphasis added) and figs 21 show the particles are formed into disks [see fig 21]
Nonetheless, Park discloses metal-alloy disks [see 0043-0044]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jin et al and Park by using metal alloy disks; because permalloy has a high magnetic permeability, low coercivity, near zero magnetostriction, and significant anisotropic magnetoresistance [see 0044, Park].

Regarding claim 10, Jin et al disclose wherein the patterned layer is obtained by:
depositing a coating of a polymer-based light sensitive material [see 0247]; 
patterning the polymer-based light sensitive material using optical lithography or electron-beam lithography [see 0251] by disclosing various patterned etch process, such as by electron beam lithography [see 0251], wherein a thickness of the patterned layer is defined by a thickness of the coating [see fig 37].

Regarding claim 13, Jin et al disclose wherein the metal-alloy disks are magnetically silent in absence of external magnetic fields [see 0059-0060] by disclosing applying external stimulation by alternating current magnetic field to the multi-functional implant device of the invention [see 0059].

Regarding claim 14, Jin et al disclose (e) applying an external magnetic field [see 0059], wherein metal-alloy disks irreversibly transition from a non-uniform magnetic state to a uniformly magnetized state [see 0059-0060].

Regarding claim 15, Jin et al disclose wherein the non-uniform magnetic state is a spin-vortex (SV) state and the uniformly magnetized state is a single-domain (SD) state [see 0144].

Regarding claim 16, Jin et al disclose wherein the metal-alloy material is deposited by a physical vapor deposition (PVD) process, wherein the PVD process is selected from the group consisting of thermal evaporation, electron-beam evaporation, atomic layer deposition (ALD), sputter deposition, cathodic arc deposition, and pulsed-electron deposition [see 0066, 0094, 0096].

Regarding claim 17, Jin et al disclose wherein the lifting off is conducted by ultrasound-assisted wet chemistry [see 0072]

Regarding claim 18, Jin et al disclose wherein the metal-alloy disks comprise the metal-alloy material between two layers of gold [see 0144].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Pub. No.:  US 2010/0303722) in view of Park (Pub. No.: US 2009/0004758) as applied to claim 9 above and further in view of Majidi et al (Pub. No.:  US 2017/0218167).
Regarding claim 11, Jin et al disclose wherein the patterned layer is obtained by:
depositing a coating of a membrane material [see 0247];
patterning the membrane material using lithography [see 0251], wherein a thickness of the patterned layer is defined by a thickness of the coating [see fig 37].
Jin et al don’t disclose using stencil lithography, wherein stencil lithography is a resist-less process using a shadow mask stencil to form nano-sized features.
Nonetheless, Majidi et al disclose using stencil lithography [see 0028, 0030].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jin et al, Park and Majidi et al by using stencil lithography; to pattern liquid metal materials.

Regarding claim 12, Jin et al disclose wherein the membrane material comprises at least one of silicon, silicon nitride, silicon oxide, or aluminum oxide [see 0066, 0187].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (Pub. No.:  US 2010/0303722) in view of Park (Pub. No.: US 2009/0004758) as applied to claim 9 above and further in view of Litvinov et al (Pub. No.: US 2010/0188075)
Regarding claim 19, Jin et al, Park don’t disclose wherein the microdisks have diameter (d) to thickness (t) ratios of d/h > 2.
Nonetheless, Litvinov et al disclose ring-like nanomagnetic sensing elements, the ring-like nanomagnetic sensing elements comprise an inner diameter of between 0.1nm and 150 nm and a corresponding outer diameter of between 10 nm and 200 nm, and further comprise a height of between 1 nm and 100 nm [see 0022].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Jin et al, Park and Litvinov et al by having microdisks have diameter (d) to thickness (t) ratios of d /h > 2; to have a compact device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793